Title: From George Washington to John Sevier, 31 January 1799
From: Washington, George
To: Sevier, John



Sir,
Mount Vernon Jany 31st 1799

In acknowledging the receipt of your letter of the 25th of December, I must observe, that as the law for raising a provisional Army was not acted upon during the recess of Congress, I presume, from its tenor, that it becomes void of course. And whether or not a similar law will be passed in the pressent session is very problematical.

I have reason to beleive that the President has already made his selection to fill the Offices which had become vacant in the Additional Army.
I am very happy to hear that a military Ardour prevails in the State over which you preside, and I trust it will be directed to the support of the true interest of our common Country if it should ever be called into Action. With due consideration I have the honor to be Sir, Yr most Obedt Servt
